Bell, J.
The only question in this case, which requires notice, arises upon the action of the court in giving to the jury the instruction asked by the district attorney, modified as it was by the court. The instruction asked by the district attorney, involved the proposition, that a free negro cannot sell himself into slavery. The court gave the instruction, qualified by an additional instruction, decidedly favorable to the defendants.
We think the court did not err in giving the instruction, as will be seen by reference to our opinion in the case of Westbrook v. Mitchell, (supra, 560.) The judgment of the court below is affirmed.
Judgment affirmed.